80817: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26887: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80817


Short Caption:UMC PHYSICIANS' BARGAINING UNIT OF NEV. SERV. EMPLOYEES UNION VS. NEV. SERV. EMPLOYEES UNIONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A791104Classification:Civil Appeal - General - Other


Disqualifications:PickeringCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/18/2020 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAndrea FongEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantArdeshir Rohani, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantBradley Walker, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantDeborah BolandEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantDeborah Goodwin, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantEdgar L. Cox, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantErnesto Rubio, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantEstate of Sterling Tanner, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantGeorge OehlsenEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantJoel Canga, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantJohn Nepomuceno, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantMaria Martinez, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantMichael S. TannerEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantNeil W. Goodsell, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantRonald Taylor, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantTimothy Schraeder, M.D.Esther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


AppellantUMC Physicians' Bargaining Unit of Nevada Service Employees Union, SEIU Local 1107, AFL-CIO, CLCEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


RespondentNevada Service Employees Union, SEIULocal 1107, AFL-CIOPaul D. Cotsonis
							(The Urban Law Firm)
						Michael A. Urban
							(The Urban Law Firm)
						


RespondentService Employees International Union, AFL-CIO, CLCJonathan M. Cohen
							(Rothner Segall & Greenstone)
						Evan L. James
							(Christensen James & Martin)
						Maria Keegan Myers
							(Rothner Segall & Greenstone)
						


RespondentUniversity Medical Center of Southern NevadaJeffrey I. Pitegoff
							(Pitegoff Law Office)
						





Docket Entries


DateTypeDescriptionPending?Document


03/17/2020Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


03/17/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-10474




03/17/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-10476




03/18/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)20-10658




03/20/2020Notice/IncomingFiled Notice of Appearance (Michael Urban and Paul Cotsonis as counsel for Respondent Nevada Service Employees Union and Seiu Local 1107.) (SC).20-11034




03/23/2020Filing FeeFiling Fee Paid. $250.00 from Rodriguez Law Offices.  Check no. 6865. (SC)


04/07/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-13174




04/07/2020Docketing StatementFiled Docketing Statement Civil Appeals Cont...(SC).20-13179




04/08/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. (Docketing Statement). (SC).20-13250




04/08/2020Docketing StatementFiled Certificate of Service of Docketing Statement on Settlement Judge. (SC).20-13379




04/09/2020MotionFiled Respondents' Motion to Dismiss Appeal. (SC)20-13617




04/14/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 9, 2020, at 10:30 AM. (SC)20-14096




04/16/2020MotionFiled Appellant's Response to Motion to Dismiss Appeal. (SC).20-14613




04/16/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Appellant's Response to Motion to Dismiss Appeal). (SC).20-14651




04/16/2020MotionFiled Certificate of Service of Response to Motion to Dismiss Appeal (Settlement Judge). (SC)20-14659




04/20/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 20, 2020, at 10:30 AM. (SC)20-14956




04/21/2020MotionFiled Respondents' Reply in Support of Motion to Dismiss Appeal. (SC)20-15046




04/28/2020Settlement Order/ProceduralFiled Order Denying Motion. On April 9, 2020, respondents filed a motion requesting this court to dismiss this appeal for lack of jurisdiction.  Appellants oppose the motion.   We deny the motion.  This denial is without prejudice to respondents' right to renew the motion, if necessary, upon completion of settlement proceedings. (SC).20-16023




06/02/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)20-20732




06/02/2020OtherChief Justice Kristina Pickering disqualified from participation in this matter. (SC)


09/10/2020Settlement Program ReportFiled Interim Settlement Program Report. Based on the Settlement Conference, and subsequent communications with counsel, the Settlement Judge intends to remain in contact with, and available to, counsel to see whether further settlement efforts might lead to a reasonable prospect for a possible partial settlement in this matter.  Accordingly, a 30-day extension of time is requested to file a final report - up to and including October 14, 2020. (SC)20-33390




09/17/2020Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to October 14, 2020.  (SC)20-34276




10/14/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement judge recommends that the Court extend the date for the filing of a final report in this mater for an additional 30 days, to and including November 13, 2020. (SC).20-37666




10/15/2020Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to November 13, 2020.  (SC)20-37868




11/12/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-41381




11/17/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-41806




12/01/2020Transcript RequestFiled Certificate of No Transcript Request. (SC)20-43466




12/21/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Second Amended NOA) (SC)20-46023




02/09/2021MotionFiled Stipulation for Extension of Time to File Opening Brief (First Request). (SC)21-03884




02/09/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellants' Opening Brief due: March 17, 2021. (SC)21-03897




03/17/2021BriefFiled Appellants' Opening Brief (REJECTED PER NOTICE ISSUED 03/18/21). (SC)


03/17/2021AppendixFiled Appendix to Appellants' Opening Brief Volume IV of V. (SC)21-07779




03/18/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.21-07812




03/18/2021BriefFiled Appellants' Opening Brief. (SC)21-07873




03/18/2021AppendixFiled Appellants' Appendix. Vol. 1. (SC)21-07875




03/18/2021AppendixFiled Appellants' Appendix. Vol. 2. (SC)21-07877




03/18/2021AppendixFiled Appellants' Appendix. Vol. 3. (SC)21-07881




03/18/2021AppendixFiled Appellants' Appendix. Vol. 4. (SC)21-07883




03/18/2021AppendixFiled Appellants' Appendix. Vol. 5. (SC)21-07884




03/23/2021MotionFiled Stipulation for Extension of Time to File Answering Briefs (First Request). (SC)21-08280




03/23/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Brief due: May 19, 2021. (SC)21-08293




05/18/2021BriefFiled Respondent UMC's Answering Brief. (REJECTED PER NOTICE FILED ON 5/19/21) (SC)


05/19/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance. (SC)21-14364




05/19/2021BriefFiled Respondent's (Employees International Union) Answering Brief. (SC)21-14365




05/19/2021BriefFiled Respondent's (Employees International Union, Local 1107)Answering Brief. (SC)21-14425




05/19/2021Notice/IncomingFiled Notice of Appearance for Attorney Jeffrey I. Pitegoff. He is appearing for University Medical Center of Southern Nevada. (SC)21-14464




05/21/2021BriefFiled Respondent's Answering Brief (UMC). (SC)21-14666




05/28/2021Order/ProceduralFiled Order. Attorney Jeffrey I. Pitegoff has filed a notice of appearance on behalf of purported respondent University Medical Center of Southern Nevada (UMC).  the clerk shall add University Medical Center of Southern Nevada as a respondent to this appeal.  The clerk shall add Jeffrey I. Pitegoff as counsel for UMC.  UMC's answering brief was filed on May 21, 2021.   Appellants shall have until June 21, 2021, to file and serve any reply brief.  (SC)21-15412




06/21/2021BriefFiled Appellants' Reply Brief. (SC)21-17771




06/21/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." fn6 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26887




10/11/2021RemittiturIssued Remittitur.  (SC)21-29109




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29109





Combined Case View